                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

 CARL GARRETT,

                Plaintiff,                                 CIVIL ACTION NO.: 6:17-cv-120

        v.

 JOHNATHAN MEEKS,

                Defendant.

                                            ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation. (Doc. 22.) Neither party to this action filed

Objections.     Accordingly, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation, (doc. 22), as the opinion of the Court. The Court GRANTS in part Defendant’s

Motion to Dismiss. The Court DISMISSES Plaintiff’s request for preliminary injunctive relief

and DISMISSES without prejudice Plaintiff’s request for compensatory damages. The Court

DENIES in part Defendant’s Motion to Dismiss Plaintiff’s Complaint for failure to exhaust.

Plaintiff’s excessive force claim against Defendant Meeks remains pending, as does Plaintiff’s

requests for nominal damages, prospective injunctive relief, and court costs and fees. (Doc. 1,

p. 6; Doc. 8, p. 1; Doc. 11; Doc. 22, pp. 2 n.1, 15–19.)

       SO ORDERED, this 29th day of March, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
